DAVID GINSBERG
EMPLOYMENT AGREEMENT




     THIS EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 3rd day of
December, 2008 (the “Effective Date”), by and between Encorium Group, Inc., a
Delaware corporation (the “Company”), and David Ginsberg (“Executive”).

     WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue employment with the Company on the terms and conditions of
this Agreement.

     NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

SECTION 1. Definitions. Capitalized terms used herein will have the meanings set
forth in the preamble of this Agreement, or as set forth below:

     1.1. “Base Salary” means the annual salary to be paid to Executive in a
given year.

1.2.      “Benefits” means the employee benefits described in Section 4.2.  
1.3.      “Board” means the Board of Directors of the Company.   1.4.     
“Cause” exists when the the Executive has: (a) been convicted of a  

criminal offense punishable by at least one year’s imprisonment with respect to
which the period of appeal has expired; (b) committed an act of fraud or
embezzlement against the Company; or (c) engaged in alcohol abuse or use of
controlled drugs (other than in accordance with a physician’s prescription).

     1.5. “Competing Business” means the business of providing, on a contract
basis, pharmaceutical research development and research management, the design
and management of clinical trials for pharmaceutical, biotechnology and medical
device businesses, the design and writing of clinical development reports and
programs and/or the management of the global regulatory submission process for
pharmaceutical, biotechnology and medical device products. A pharmaceutical,
biotechnology or medical device company is not a Competing Business for purposes
of this Agreement, provided that it does not engage in the above-described
activities on a contract basis for others.

     1.6. “CPI” means the Consumer Price Index for All Urban Consumers (CPI-U)
for the Philadelphia-Wilmington-Atlantic City area, as published by the U.S.
Department of Labor, Bureau of Labor Statistics.

     1.7. “Disability” means the Executive’s inability with or without
reasonable accommodation (as determined by a licensed physician) to
satisfactorily perform his

PHL:5460849.1

--------------------------------------------------------------------------------

duties by reason of physical or mental illness or incapacity for a period of at
least 120 days during any 12 month period (whether or not consecutive).

     1.8. “Good Reason” means any of the following, unless made with the prior
written consent of Executive: (a) a material change in Executive’s title,
authority or duties, (b) any decrease in Executive’s Base Salary,(b) the
Executive’s bonus opportunity is reduced or targets are changed in a manner that
negatively affects bonus opportunity; (c) a failure by the Company or its
successor to pay to Executive any amount due to him under this Agreement for
more than 10 days after written notice of such non-payment has been delivered to
the Company; (d) any other material breach by the Company or its successors of
this Agreement or any other agreement between Executive and the Company or it
successors, which breach has not been cured within 10 days following the
delivery of written notice thereof to the Company, or (e) requiring Executive to
perform his duties from a location other than the Company’s principal
administrative offices in Wayne, Pennsylvania for more than an aggregate of
thirty (30) days in any 12-month period.

     1.9. “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, (b) all trademarks, service marks, trade dress, logos,
trade names, fictitious names, brand names, brand marks and corporate names,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),

(f)      all computer software (including data, source codes and related
documentation),   (g)      all other proprietary rights, (h) all copies and
tangible embodiments thereof (in  

whatever form or medium), or similar intangible personal property which have
been or are developed or created in whole or in part by Executive (1) at any
time and at any place while Executive is employed by Company and which, in the
case of any or all of the foregoing, are related to and useful in connection
with the business of the Company, or (2) as a result of tasks assigned to
Executive by the Company.

     1.10. “Proprietary Information” means confidential, proprietary, business
and technical information or trade secrets of the Company or of any subsidiary
or affiliate of the Company. Such Proprietary Information shall include, but
shall not be limited to, the following items and information relating to the
following items: (a) computer codes or instructions (including source and object
code listings, program logic algorithms, subroutines, modules or other subparts
of computer programs and related documentation, including program notation),
computer processing systems and techniques, all computer inputs and outputs
(regardless of the media on which stored or located), hardware and software
configurations, designs, architecture and interfaces, (b) business research,
studies, procedures and costs, (c) financial data, (d) distribution methods, (e)
marketing data, methods, plans and efforts, (f) the identities

2

--------------------------------------------------------------------------------

of the Company’s relationship(s) with actual and prospective customers,
contractors and suppliers, (g) the terms of contracts and agreements with
customers, contractors and suppliers, (h) the needs and requirements of, and the
Company’s course of dealing with, actual or prospective customers, contractors
and suppliers, (i) personnel information, and (j) customer and vendor credit
information. Failure by the Company to mark any of the Proprietary Information
as confidential or proprietary shall not affect its status as Proprietary
Information under the terms of this Agreement.

     1.11. “Restricted Period” means the Term plus the one-year period following
the Term.

     1.12. “Restrictive Covenants” means the provisions contained in Section 5.1
of this Agreement.

     1.13. “Severance Period” means fifteen months from the date the Executive’s
employment is terminated.

     1.14. “Term” means the period beginning on the Effective Date and ending on
the earlier of: (a) the third anniversary of the Effective Date, or (b) the date
that Executive’s employment with the Company is terminated for any reason.

SECTION 2. Duration of Agreement; Duties. During the Term, Executive shall serve
as the Company’s Chief Executive Officer and shall devote his best efforts and
full business time, abilities and services to the Company to perform such duties
as may be customarily incident to such position and as may reasonably be
assigned from time to time by the Board. Executive shall report to the Boards of
the Company. Executive will render his services hereunder to the Company and its
affiliates and shall use his best efforts, judgment and energy in the
performance of the duties assigned to him. Executive will perform his duties
primarily at the Company’s principal administrative headquarters in Wayne,
Pennsylvania; provided, however, that Executive will travel for business
purposes at such times and to such places as reasonably requested by the
Company. Executive shall not, without the prior written consent of the Board,
directly or indirectly engage in any other business activities or pursuits,
except activities in connection with charitable activities or passive personal
investments, provided that such activities do not interfere with his performance
of responsibilities under this Agreement and the obligations in Section 5. The
Board has approved Executive’s participation in the activities listed in Exhibit
A hereto.

     SECTION 3. Annual Salary. Executive hereby agrees to accept, as
compensation for all services rendered by Executive in any capacity hereunder
and for the Restrictive Covenants made by Executive in Section 5 hereof, an
initial Base Salary at an annual rate of US$316,000, for the period from the
Effective Date through the end of the Term, provided, however, that the annual
rate of Base Salary for each 12 month period beginning on or after the first
anniversary of the Effective Date will increase, from the annual rate of Base
Salary in effect for the immediately preceding 12 month period, by an amount
equal to the annual percentage increase in the CPI for the immediately preceding
calendar year. The Base Salary shall be inclusive of all applicable income,
social security and other taxes and charges which are required by law to be
withheld from Executive’s wages by the Company, and

3

--------------------------------------------------------------------------------

which shall be withheld and paid in accordance with the Company’s normal payroll
practices for its similarly situated employees from time to time in effect.
Executive shall be eligible to receive an annual bonus at the discretion of the
Board of Directors.

SECTION 4. Benefits; Change in Control Payment.

     4.1. Benefits. Executive will be entitled to participate in any benefit
plans or arrangements sponsored or maintained by the Company from time to time,
subject to the terms and conditions of such plans or arrangements. Executive
shall be entitled to 4 vacation weeks per year.

     4.2. Equity Incentives. From time to time, the Company’s Board of Directors
will review the performance of the Company and, in its sole discretion, may
grant stock options, shares of restricted stock or other equity-based incentives
to Executive to reward extraordinary performance and/or to encourage Executive’s
future efforts on behalf of the Company, provided, however, that Executive shall
participate in such equity-based incentives together with the Company’s other
senior executives.

     4.3. Executive Severance Agreement. Executive shall be entitled to a change
in control benefit with the Company the terms of which are set forth on Exhibit
C.

SECTION 5. Non-Compete; Confidentiality; Non-Solicitation. In consideration for
entering this Agreement and the amounts which Executive has, shall or may
receive from the Company pursuant to Sections 3, 4 and 6 hereof, and except as
otherwise provided in Section 6.2 hereof, Executive agrees to be bound by the
Restrictive Covenants set forth in this Section 5.



  5.1. Restrictive Covenants.




     (a) Non-Compete. Except if Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason, Executive shall not,
during the Restricted Period, in the United States or any other place where the
Company, its subsidiaries or affiliates conduct business, directly or indirectly
(except in Executive’s capacity as an employee of the Company, and in the best
interests of the Company) do any of the following without the prior written
consent of the Board:

(i)      engage or participate in any Competing Business;   (ii)      become
interested in (as owner, stockholder, lender, partner,  

co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in any Competing Business.
Notwithstanding the foregoing, Executive may hold up to 2% of the outstanding
securities of any class of any publicly-traded securities of any company;

     (iii) solicit or call on, either directly or indirectly, for purposes of
selling services competitive with services sold by the Company, any customer

4

--------------------------------------------------------------------------------

with whom the Company shall have dealt or any prospective customer that the
Company shall have identified and solicited at any time during Executive’s
employment by the Company;

     (iv) influence or attempt to influence any supplier, customer or potential
customer of the Company to terminate or modify any written or oral agreement or
course of dealing with the Company; or

     (v) influence or attempt to influence any person to either (A) terminate or
modify any employment, consulting, agency, distributorship or other arrangement
with the Company, or (B) employ or retain, or arrange to have any other person
or entity employ or retain, any person who has been employed or retained by the
Company as an employee, consultant, agent or distributor of the Company at any
time during the Restricted Period until the expiration of twelve (12) months
from the date such person ceases to have been employed or retained by the
Company.

     (b) Confidentiality. Executive recognizes and acknowledges that the
Proprietary Information is a valuable, special and unique asset of the business
of the Company. As a result, both during the Term and thereafter, Executive
shall not, without the prior written consent of the Company, for any reason
either directly or indirectly divulge to any third party or use for his own
benefit, or for any purpose other than the exclusive benefit of the Company, any
Proprietary Information revealed, obtained or developed in the course of his
employment by the Company; provided, however, that nothing herein contained
shall restrict Executive’s ability to make such disclosures during the Term as
may be necessary or appropriate to the effective and efficient discharge of his
duties as an employee hereunder or as such disclosures may be required by law.
If Executive or any of his representatives become legally compelled to disclose
any of the Proprietary Information, Executive will provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy.

(c)      Property.     (i) All right, title and interest in and to Proprietary
Information  

shall be and remain the sole and exclusive property of the Company. During the
Term, Executive shall not remove from the Company’s offices or premises any
documents, records, notebooks, files, correspondence, reports, memoranda or
similar materials of or containing Proprietary Information, or other materials
or property of any kind belonging to the Company unless necessary or appropriate
in accordance with the duties and responsibilities required by or appropriate
for his position and, in the event that such materials or property are removed,
all of the foregoing shall be returned to their proper files or places of
safekeeping as promptly as possible after the removal shall serve its specific
purpose. Executive shall not make, retain, remove and/or distribute any copies
of any of the foregoing for any reason whatsoever except as may be necessary in
the discharge of his assigned duties and shall not divulge to any third person
the nature of and/or contents of any of the foregoing or of any other oral or
written information to which he may have access or with which

5

--------------------------------------------------------------------------------

for any reason he may become familiar, except as disclosure shall be necessary
in the performance of his duties; and upon the termination of his employment
with the Company, he shall leave with or return to the Company all originals and
copies of the foregoing then in his possession, whether prepared by Executive or
by others.

     (ii) Executive agrees that all the Intellectual Property will be considered
“works made for hire” as that term is defined in Sections 101 and 201 of the
Copyright Act (17 U.S.C. §§ 101 and 201) and that all right, title and interest
in such Intellectual Property will be the sole and exclusive property of the
Company. To the extent that any of the Intellectual Property may not by law be
considered a work made for hire, or to the extent that, notwithstanding the
foregoing, Executive retains any interest in the Intellectual Property,
Executive hereby irrevocably assigns and transfers to the Company any and all
right, title, or interest that Executive may have in the Intellectual Property
under patent, copyright, trade secret and trademark law, in perpetuity or for
the longest period otherwise permitted by law, without the necessity of further
consideration. The Company will be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, and trademarks with respect to such
Intellectual Property. Executive further agrees to execute any and all documents
and provide any further cooperation or assistance reasonably required by the
Company to perfect, maintain or otherwise protect its rights in the Intellectual
Property. If the Company is unable after reasonable efforts to secure
Executive’s signature, cooperation or assistance in accordance with the
preceding sentence, whether because of Executive’s incapacity or any other
reason whatsoever, Executive hereby designates and appoints the Company or its
designee as Executive’s agent and attorney-in-fact, to act on his behalf, to
execute and file documents and to do all other lawfully permitted acts necessary
or desirable to perfect, maintain or otherwise protect the Company’s rights in
the Intellectual Property. Executive acknowledges and agrees that such
appointment is coupled with an interest and is therefore irrevocable.

5.2. Rights and Remedies Upon Breach.

     (a) Specific Enforcement. Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates and that the Company would not have entered into
this Agreement in the absence of such restrictions. Executive also acknowledges
that any breach by him, willfully or otherwise, of the Restrictive Covenants
will cause continuing and irreparable injury to the Company for which monetary
damages would not be an adequate remedy. Executive shall not, in any action or
proceeding to enforce any of the provisions of this Agreement, assert the claim
or defense that such an adequate remedy at law exists. In the event of any such
breach by Executive, the Company shall have the right to enforce the Restrictive
Covenants by seeking injunctive or other relief in any court, without any
requirement that a bond or other security be posted, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company. If an action at law or in equity is necessary to enforce or interpret
the terms of this agreement, the prevailing party shall

6

--------------------------------------------------------------------------------

be entitled to recover, in addition to any other relief, reasonable attorneys’
fees, costs and disbursements.

     (b) Accounting. If Executive willfully breaches, or threatens to commit a
breach of any of the Restrictive Covenants, the Company will have the right and
remedy to require Executive to disgorge all compensation, profits, monies,
accruals, increments or other benefits derived or received by Executive as the
result of any action constituting a breach of the Restrictive Covenants. This
right and remedy will be in addition to, and not in lieu of, any other rights
and remedies available to the Company under law or in equity.

     5.3. Judicial Modification. If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or scope of such provision, such court shall have the power to modify
such provision and, in its modified form, such provision shall then be
enforceable.

     5.4. Disclosure of Restrictive Covenants. Executive agrees to disclose the
existence and terms of the restrictive covenants set forth in this Section 5 to
any employer that Executive may work for during the Restricted Period and to
allow the Company to do the same.

     5.5. Acknowledgments. Executive acknowledges that the Restrictive Covenants
contained in Section 5.1(a) are included herein in order to induce the Company
to employ Executive pursuant to the other terms of this Agreement and to agree
to the provisions of Section 6.2. Executive further acknowledges that the
duration and geographic scope of Section 5.1(a) are reasonable given the nature
of this Agreement.

     5.6. Enforceability. If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Restrictive
Covenants.



SECTION 6. Termination.




     6.1. Generally. If Executive’s employment with the Company is terminated
during the Term for any reason other than as specified in Section 6.2 (including
termination by the Company for Cause or by Executive without Good Reason), then
the Company’s obligation to Executive will be limited solely to (a) the payment
of all accrued but unpaid Base Salary and Benefits through the date of such
termination and (b) the payment of any accrued but unpaid bonus with respect to
a fiscal year of the Company ending prior to such termination, if applicable.
All Base Salary and Benefits shall cease at the time of such termination,
subject to the terms of any benefits or compensation plans then in force and
applicable to Executive, and the Company shall have no further liability or
obligation hereunder by reason of such termination.

     6.2. Termination Without Cause or With Good Reason or By Reason of Death or
Disability. If Executive’s employment by the Company is terminated during

7

--------------------------------------------------------------------------------

the Term by the Company without Cause, by Executive with Good Reason or as a
result of Executive’s death or Executive’s Disability, Executive will be
entitled to (a) the payment of all accrued but unpaid Base Salary and Benefits
through the date of such termination (b) the payment of any accrued but unpaid
bonus with respect to a fiscal year of the Company ending prior to such
termination, if applicable, (c) a continuation of group health coverage for
Executive for the Severance Period (and, to the extent covered immediately prior
to the date of Executive’s termination, his dependents) with the contributions
paid by the Company and the Executive continuing on the same basis as in effect
on the date of Executive’s termination (as such contributions may be changed in
accordance with changes for similarly situated employees during the relevant
time period); (d) the payment for the Severance Period of monthly severance
payments equal to one-twelfth of his Base Salary as of the date of such
termination, and (e) vesting of all of Executive’s stock options, to the extent
not already vested. Upon the end of the Severance Period, all benefits described
in this Section 6.2 (c), (d) and (e) will cease and the Company shall have no
further liability or obligation by reason of such termination. If Executive
violates the provisions of Section 5.1(a), the Company’s obligations to provide
the benefits described in Section 6.2(c), (d) and (e) shall cease and be
rendered a nullity until such time that Executive is again in compliance with
Section 5.1(a).

     6.3. Termination Procedures. Any termination of Executive’s employment by
the Company or by Executive during the Term (other than termination pursuant to
death) shall be communicated by written notice of termination to the other party
and shall set forth the circumstances that provide the basis for Executive’s
termination. The date of termination shall be (a) the date of death, if
Executive’s employment is terminated by death or (b) the date of the notice of
termination or the expiration of any applicable remedy period, whichever is
later.

SECTION 7. Expenses. The Company will pay or reimburse Executive for reasonable
and necessary expenses directly incurred in the course of his employment by the
Company in accordance with the standard policies and practices of the Company.
Executive shall be entitled to fly business class (or first class if business
class is not offered) on all transcontinental flights.

SECTION 8. Other Agreements. Executive represents, warrants and, where
applicable, covenants to the Company that:

     8.1. There are no restrictions, agreements or understandings whatsoever to
which Executive is a party which would prevent or make unlawful Executive’s
execution of this Agreement or Executive’s employment hereunder, or which are or
would be inconsistent or in conflict with this Agreement or Executive’s
employment hereunder, or would prevent, limit or impair in any way the
performance by Executive of his obligations hereunder;

     8.2. Executive’s execution of this Agreement and Executive’s employment
hereunder shall not constitute a breach of any contract, agreement or
understanding, oral or written, to which Executive is a party or by which
Executive is bound; and

8

--------------------------------------------------------------------------------

     8.3. Executive is free to execute this Agreement and to be employed by the
Company as an employee pursuant to the provisions set forth herein.



SECTION 9. Miscellaneous.




     9.1. Arbitration. To ensure rapid and economical resolution of any disputes
which may arise under this Agreement, Executive and the Company agree that any
and all disputes or controversies of any nature whatsoever, arising from or
regarding the interpretation, performance, enforcement or breach of this
Agreement shall be resolved by confidential, final and binding arbitration
(rather than trial by jury or court or resolution in some other forum) to the
fullest extent permitted by law. Each party will be responsible for his or its
own attorneys’ fees. Any arbitration proceeding pursuant to this Agreement shall
be conducted in Philadelphia, Pennsylvania by the American Arbitration
Association (“AAA”) or any other mutually agreeable provider, under the then
existing employment-related arbitration rules of the applicable provider. If for
any reason all or part of this arbitration provision is held to be invalid,
illegal, or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other portion of this arbitration provision or any other jurisdiction, but
this provision will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable part or parts of this provision had
never been contained herein, consistent with the general intent of the parties
insofar as possible.

     9.2. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and Executive and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Executive nor the Company may make any assignments of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

     9.3. Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and (a) sent by overnight courier, (b) mailed
by certified or registered mail, return receipt requested or (c) sent by
telecopier, addressed as follows:



If to Executive:






David Ginsberg






If to the Company:

Encorium Group, Inc.
One Glenhardie Corporate Center
1275 Drummers Lane




9

--------------------------------------------------------------------------------



Wayne, PA 19087
Attention: GENERAL COUNSEL




or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.

     9.4. Entire Agreement; Amendments. This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature, whether written or oral, relating
to the employment of Executive by the Company. This Agreement may not be changed
or modified, except by an Agreement in writing signed by each of the parties
hereto.

     9.5. Waiver. Any waiver by either party of any breach of any term or
condition in this Agreement shall not operate as a waiver of any other breach of
such term or condition or of any other term or condition, nor shall any failure
to enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof or constitute or be deemed a waiver or release of any
other rights, in law or in equity.

     9.6. Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the State of Pennsylvania without regard to the
application of the principles of conflicts of laws of any jurisdiction.

     9.7. Survival of Provisions. The provisions of this Agreement set forth in
Sections 5, 6, 7 and 9 hereof (and the definitions set forth in Section 1
applicable to such sections) shall survive the expiration of the Term.

     9.8. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

     9.9. Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

     9.10. Noncontravention. The Company represents that, to its knowledge, it
is not prevented from entering into or performing this Agreement by the terms of
any law, order, rule or regulation, its bylaws or certificate of incorporation,
or any agreement to which it is a party, other than which would not have a
material adverse effect on the Company’s abilities to enter into or perform this
Agreement.

     9.11. Counterparts and Facsimiles. This Agreement may be executed,
including execution by facsimile signature, in one or more counterparts, each of

10

--------------------------------------------------------------------------------

which shall be deemed an original, and all of which together, when executed and
delivered, shall be deemed to be one and the same instrument.

[This space intentionally left blank; signature page follows]

11

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and Executive has executed this Agreement, in each
case as of the date first above written.



ENCORIUM GROUP, INC.

By:_/s/ Kai Lindevall_
Name: Kai Lindevall, Chairman






EXECUTIVE

By:/s/ David Ginsberg
Name: David Ginsberg




12

--------------------------------------------------------------------------------

EXHIBIT A

     The Board has approved the Executive’s participation in the following
activities:

1.      manage Executive’s personal, financial and legal affairs;   2.      work
as an expert witness or, with the consent of the majority of the Board of
Directors, as a medical consultant;   3.      serve on civic, charitable,
governmental or professional boards;   4.      with the consent of a majority of
the Board of Directors, serve on advisory boards of business corporations;
provided that no further consent of the Board shall be needed for Executive to
serve on advisory boards of business clients of the company in connection with
clinical trials or other Company business;   5.      with the consent of a
majority of the Board of Directors, serve as a member of the board of directors
of business corporations; and   6.      ongoing activities to support the
Executive’s medical education and expertise.  

13

--------------------------------------------------------------------------------

EXHIBIT C

EXECUTIVE SEVERANCE AGREEMENT

     See Exhibit 10.2 to this Quarterly Report on Form 10-Q filed with the
Commission on December 9, 2008.

14

--------------------------------------------------------------------------------